 



Exhibit 10.35

(ITC LOGO) [f40505f4050500.gif]   (THORATEC CORPORATION LOGO)
[f40505f4050501.gif]

Plan: FY08 Executive Incentive Plan
Division: International Technidyne Corporation (ITC)

I.   Objective
ITC’s Executive Incentive Plan, hereinafter referred to as EIP is intended to
reward executive employees who significantly impact and influence ITC’s
productivity in proportion to their accomplishment of specified objectives.    
  The purpose of the plan is to ensure maximum return to ITC by encouraging
greater initiative, resourcefulness, teamwork and efficiency on the part of
senior management whose performance and responsibilities directly affect company
profits.       Awarding of the bonus will be based on company financial
performance and by accomplishing a set of annual objectives, determined by the
Chief Executive Officer (“CEO”) and the Board of Directors, typically at the
beginning of the year. Bonus determinations and payouts will take place after
the financial statements have been prepared for the fiscal year.   II.  
Determination Of The Fund
The availability of, and participants in, the fund will be set by the CEO and
approved by the Board of Directors as part of the annual budgeting process.  
III.   Effective Date
The effective date of this program is December 30, 2007, the beginning of the
plan year, and will continue in effect until January 3, 2009, or until
terminated or amended by the Board of Directors. This plan supersedes all prior
EIP plans.   IV.   Eligibility
Participation in the plan is limited to those in comparable levels of
responsibility who have a direct and significant influence on ITC’s growth and
profitability. Employees must be regular and not eligible for any other ITC
commission, bonus or incentive plan in order to be eligible to participate in
the EIP.       Participating employees will be determined at the beginning of
the fiscal year, or at such time during the Fiscal Year that an employee
achieves an eligible position. Employees will be notified of their eligibility
and plan objectives, as soon as possible after the determination by the CEO or
Board of Directors.       Individuals must be employed by ITC at the close of
the fiscal year and the date of payment in order to be eligible for an award
under the EIP except participants who are involuntarily terminated due to a
divestiture, plant closing, reorganization or reduction in force during the plan
year may receive an award on the prorated basis described in Section VIII, Plan
Administration, Prorated Awards, (subject to approval by the CEO). These monies
will be paid out at the usual and customary time of payment of all bonuses. For
purposes of this plan, termination shall mean the day the employee leaves the
job, which may not necessarily be the last day on the payroll.   V.   Incentive
Objectives
Objectives will be agreed to by the CEO with the Senior Management reporting to
him and with concurrence by the Board of Directors as necessary. Generally,
there will be a minimum of three up to a maximum of seven objectives, which will
include two or more financial objectives. Each objective will be weighted
according to its importance, which weight will determine the percentage of the
bonus awarded for completion of that objective. (See Section VI below.)   VI.  
Bonus Opportunity and Award
The award opportunity will be expressed as a percentage of the participant’s
base salary at the close of the fiscal year. The award will be approved by the
Board of Directors or the CEO, and will be consistent with the participant’s
peers within the company.       The amount that a participant actually receives
for the full fiscal year will be based upon the extent to which the set
objectives have been achieved. The participant will receive a percentage of the
total award opportunity corresponding to the percentage of each objective
accomplished and the weight assigned to the objective. Evaluations of
performance against individual and financial objectives are made for the full
year prior to fiscal year-end payment.

1



--------------------------------------------------------------------------------



 



VII.   Performance Goal and Payout
In addition to your individual goals, everyone will have two company-oriented
financial goals that will be achieved according to the following guidelines:

                                      ITC   ITC          (1)     Revenue  
Non-GAAP Income Before Tax     Goal   Award   Goal   Award      
Threshold = to, or >
  $ *       50 %   $ *       50 %
Target = to, or >
  $ *       100 %   $ *       100 %

Note: If revenue is less than $* (95% of target) no payment is earned for that
objective. If ITC NGIBT earnings is less than $* (90% of target), no payment is
earned for that objective. If actual results fall between threshold and target,
interpolate between them to get actual payout percentage. This percentage will
be multiplied times the weight given the objective in your individual plan to
determine the achievement. Quarterly revenue and NGIBT earnings income
information may be released at the end of each quarter, after earnings have been
disclosed to the public.

  (1)   ITC NGIBT earnings is defined as GAAP net income before taxes for the
ITC Division excluding, as applicable, amortization of intangibles, in-process
R&D, impairment of intangibles, certain litigation, restructuring and CEO
transition expenses and certain other unusual or non-recurring costs, and also
excluding share-based compensation expense under SFAS No. 123R and changes in
the value of the “make-whole” provision of our convertible notes and special
incentive awards.

VIII.   Over-Achievement Award Opportunity/Performance Accelerator
In addition, each EIP participant will receive a [x]*% increase for every [y]*%
increase in ITC NGIBT earnings over the target level. For example, if you earned
85% of your total objectives for the year, and the ITC Division earned $* of
NGIBT earnings (a *% over-achievement) your award would be calculated as
follows:

Annualized base salary ($50,000) x target bonus (20%) x
(30% financial and 55% individual accomplishment for 85% total) x 1.* = $*

IX.   Plan Administration
Prorated Awards. Individuals who are promoted to eligible positions during the
plan year, new hires into eligible positions and eligible employees who are
either on leave or on active written warning for part of the year may be awarded
partial bonuses under this program, based on the accomplished objectives and
their respective weights, subject to the approval of the CEO.       Transfers.
In the event of transfer of an eligible participant to another position or
department, the transferring manager will evaluate EIP results for prorated
award (see Prorated Awards above) at the end of the year, and forward to the
Human Resources Department. The hiring manager will be responsible for setting
the key business plan objectives for the balance of the year, if applicable, and
forwarding to Human Resources for approval. Awards based on these objectives
will be prorated (see Prorated Awards above) as well, for end of the year
payment.       Authority. The Board of Directors shall have the full power and
authority to construe, interpret and administer the plan. All decisions, actions
or interpretations of the Board of Directors shall be final and conclusive and
binding on all parties. This program shall be administered by the Human
Resources Department.   X.   General Provisions

  •   The Executive Incentive Plan for 2008 may be reviewed and revised at the
Board’s discretion.     •   Nothing in this plan shall be construed to limit in
any way the right of International Technidyne Corporation to terminate an
employee’s employment at any time, with or without cause or notice, nor shall it
be evidence of any agreement or understanding, expressed or implied, that
Thoratec or any of its subsidiaries will employ an employee in any particular
position, for any particular period of time, ensure participation in any
incentive programs, or the granting of awards from such programs as they may
from time to time exist or be constituted. ITC reserves the right to discontinue
or alter the plan at its sole discretion at any time with or without notice.

 

*   Amounts and percentages to be determined by the Compensation and Option
Committee of the Board of Directors.

2